Citation Nr: 0944865	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  05-33 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1980 to September 
2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
RO in St. Petersburg, Florida, which, in pertinent part, 
denied service connection for a bilateral hearing loss 
disability and GERD.  These claims are now under the 
jurisdiction of the RO in St. Louis, Missouri. 

The claim of entitlement to service connection for GERD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a current hearing loss 
disability of the right ear.  

2.  The evidence is at least in equipoise that the Veteran 
has a left ear disability caused by acoustic trauma sustained 
in service. 


CONCLUSIONS OF LAW

1.  A right ear hearing loss disability was not incurred in 
or aggravated by active service, nor may it be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.385 (2009).

2.  A left ear hearing loss disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  This notice should 
generally be provided prior to an initial decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); the 
Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Here, a letter sent to the Veteran in January 2004 notified 
him of what evidence was required to substantiate the claim, 
and of the Veteran's and VA's respective duties for obtaining 
such evidence.  However, it did not provide notice regarding 
the degree of disability or the effective date.  A March 2006 
letter did inform the Veteran of these last two elements, but 
was not followed by a supplemental statement of the case 
(SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  However, the Board has 
granted service connection for the Veteran's left ear 
disability, and there is no indication that the Veteran has 
been prejudiced by any delay in the notice he received with 
respect to this claim.  See Goodwin v. Peake, 22 Vet. App. 
128, 137 (2008) (holding that where a claim has been 
substantiated, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements of degree of disability 
and effective date).  Further, since the Board has concluded 
that the preponderance of the evidence is against the claim 
for service connection for a right ear disability, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess, supra.  The Board 
concludes that the duty to notify has been satisfied. 

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him 
in obtaining service treatment records and other pertinent 
treatment records, as well as providing an examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  See id.

The Board concludes that the duty to assist has been 
satisfied.  The Veteran's service treatment records are in 
the file.  The Veteran has not identified any other 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the present claim.  Moreover, in a 
February 2005 response to the VCAA letter, the Veteran 
indicated that he had no additional relevant medical evidence 
to submit. The Board concludes that the duty to assist has 
been satisfied with respect to obtaining the Veteran's 
medical records.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the RO provided the Veteran with an appropriate 
examination in March 2004.  To that end, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA examination obtained in this case is more than 
adequate, as it is predicated on a full reading of the 
Veteran's claims file, including the medical records 
contained therein, and provides a complete rationale for the 
opinion stated, relying on and citing to the clinical 
findings made on examination when appropriate.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination has been satisfied.  See 38 C.F.R. 
§ 3.159(c) (4).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

II. Service Connection

The Veteran contends that he is entitled to service 
connection for a bilateral hearing loss disability resulting 
from acoustic trauma in service.  For the reasons that 
follow, the Board concludes that service connection is 
warranted for the left ear, but not the right ear.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, where a veteran served continuously for 90 days 
or more during a period of war, or during peacetime service 
after December 31, 1946, service connection for organic 
diseases of the nervous system, including sensorineural 
hearing loss, may be established on a presumptive basis by 
showing that the disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.307; 3.309(a).  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
C.F.R. §§ 3.307(d). 

Here, as will be discussed in more detail below, the earliest 
evidence of a left ear hearing loss disability is the March 
2004 VA examination, dated over two years since the Veteran's 
separation from service.  Moreover, the Veteran has not been 
shown to have a right ear hearing loss disability.  Thus, 
there is no evidence showing that the Veteran's hearing loss 
manifested to a compensable degree within the applicable time 
period.  Consequently, the Veteran cannot benefit from this 
statutory presumption.  See id.   

In order to establish service connection for the claimed 
disorder on a direct basis, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Under the first Hickson element, the Veteran must show that 
he has a current hearing loss disability.  Impaired hearing 
will be considered to be a disability under the laws 
administered by VA when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2008).  The Court has held that the threshold 
for normal hearing is from 0 to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory 
thresholds set forth in 38 C.F.R. § 3.385 establish when 
hearing loss is severe enough to be service connected.  
Hensley at 159.

The Board finds that the Veteran has a current hearing loss 
disability of the left ear, but not of the right ear.  In 
March 2004, the Veteran underwent a VA examination in 
connection with this claim.  The audiological examination in 
this record shows puretone thresholds, in decibels, as 
follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
15
30
LEFT
25
25
25
50
30

The Veteran's speech recognition scores, based on the 
Maryland CNC Word List, were 94 percent for the right ear and 
88 percent for the left ear.  The audiogram and speech 
recognition test demonstrate that the Veteran has a hearing 
loss disability in the left ear, as he had a puretone 
threshold of 50 decibels at 3000 Hertz, and a speech 
recognition score of 88 percent.  See  38 C.F.R. § 3.385.  
However, with respect to the Veteran's right ear, the Veteran 
did not have a puretone threshold of 26 decibels or greater 
for at least three of the relevant frequencies, a puretone 
threshold of 40 decibels or more at any of the relevant 
frequencies, or a speech recognition score below 94 percent.  
See id.  Thus, while the Veteran has some hearing loss in the 
right ear, it is not severe enough to be considered a 
compensable disability under VA law.  See id.; Hensley, 
supra.  In sum, the Veteran has a current disability of the 
left ear but not of the right ear.  

Under the second Hickson element, the evidence must show in-
service incurrence or aggravation of a disease or injury.  
The Board has reviewed the Veteran's service treatment 
records.  An audiogram reflected in the Veteran's February 
1980 enlistment examination shows puretone thresholds, in 
decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
10
5
LEFT
10
15
5
10
10

This audiogram reflects that the Veteran's hearing was normal 
at enlistment.  See Hensley, supra.  

A July 1996 record reflects that the Veteran was present in 
Dhahran, Saudi Arabia during the bomb blast of June 1996.  
The Veteran had blast injuries to both ears.  A September 
1996 record reflects that the Veteran reported more problems 
with his left ear than his right ear with respect to the 
"noise trauma" he sustained from the bombing.  A September 
1996 audiogram shows puretone thresholds, in decibels, as 
follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
5
LEFT
5
5
10
20
10

This audiogram indicates that the Veteran's hearing was 
normal at this time.  See id.  

An April 2000 service treatment record reflects that the 
Veteran went to the emergency room complaining of severe left 
ear pain.  The Veteran stated that he was in the Khobar 
Towers bombing, and that after this event he was noted to 
have marked decreased hearing in his left ear and experienced 
intermittent episodes of lancinating pain in his left ear and 
face.  The Veteran was diagnosed with tinnitus and hearing 
loss secondary to a concussion injury in 1996. 

An April 2000 audiogram reflects puretone thresholds, in 
decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
5
5
LEFT
25
25
5
35
25

This audiogram reflects that the Veteran had some hearing 
loss in the left ear at 500, 1000, 3000, and 4000 Hertz, 
although it did not amount to a disability under VA law.  See 
38 C.F.R. § 3.385; Hensley, supra.  The examiner's 
accompanying notations state that puretone thresholds showed 
that hearing was within normal limits in the right ear, and 
that that there was mild to severe hearing loss in the left 
ear, which was conductive through 1000 Hertz and 
sensorineural at 2000 Hertz and above.  The examiner noted a 
significant decrease in left ear hearing loss since a 1997 
audiogram.  The Veteran was diagnosed with significant 
asymmetric hearing loss in the left ear. 

A December 2000 audiogram reflects puretone thresholds, in 
decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
0
5
LEFT
15
15
10
35
10

This audiogram shows some hearing loss in the Veteran's left 
ear at 3000 Hertz, although it was not severe enough to 
amount to a disability under VA law.  See id.  

Based on the Veteran's service treatment records, the Board 
finds that the Veteran did sustain acoustic trauma in the 
June 1996 bombing of the Khobar Towers, with consequent 
hearing loss in the left ear, as reflected in the April 2000 
service treatment records. 

Under the third Hickson element, the evidence must show a 
nexus between the Veteran's current hearing loss disability 
in the left ear and the acoustic trauma he sustained in 
service.  The Board notes that there are no post-service 
treatment records in the file.  In the March 2004 VA 
examination, the Veteran complained of bilateral hearing loss 
and tinnitus, both worse in the left ear.  The Veteran felt 
that his concussion from the bombing of the Khobar Towers in 
1996 caused most of his hearing loss.  The Veteran stated he 
was approximately 100 yards from the explosion.  The Veteran 
also reported routine military noise exposure from jet 
aircraft engines and power support equipment.  However, 
hearing protection was usually worn.  The Veteran denied 
recreational noise exposure.  He stated that since his 
retirement from the military, he has worked for the local 
County Sheriff's Department and for concrete companies.  The 
examiner noted that the April 2000 audiological evaluation 
showed a puretone average of 23 decibels in the left ear, and 
a speech recognition score of 96 percent.  The examiner 
stated that this amount of hearing loss would not be 
considered disabling under VA regulations. Therefore, the 
examiner concluded that because the Veteran had a non-
disabling amount of hearing loss prior to military 
retirement, the additional amount of hearing loss present in 
the left ear is not as likely as not related to acoustic 
trauma incurred during military service. 

The Board finds that the evidence is at least in equipoise 
with respect to whether the Veteran's left ear hearing loss 
disability is related to service.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  The service treatment records 
show that the Veteran's hearing was normal at the time of 
enlistment, that he sustained acoustic trauma in the bombing 
of the Khobar Towers in June 1996, and that he lost some 
hearing in his left ear during service subsequent to the 
bombing, with accompanying pain and symptoms of tinnitus.  
The April 2000 service treatment record reflects that the 
Veteran's hearing loss was found to be secondary to the 
concussion injury sustained in the June 1996 explosion.  
Moreover, the Veteran's left ear hearing loss was severe 
enough to be considered a disability under VA law by March 
2004, the date of the VA examination, which is only about two 
and a half years since his separation from service in 
September 2001.  Taken together, this evidence is highly 
probative of a nexus between the Veteran's current hearing 
loss disability and his period of service.  

The Board notes that the VA examiner concluded that the 
Veteran's left ear hearing loss was not likely related to 
service.  However, VA is not bound to accept any opinion from 
a VA examiner, private physician, or other source concerning 
the merits of a claim.  Hayes v. Brown, 5 Vet. App. 60, 69 
(1993).  The examiner opined that because the Veteran's 
hearing loss during service was not disabling under VA law, 
it could not have lead to a more severe degree of hearing 
loss over time.  The Board finds that the examiner's 
conclusion is at least equally balanced by the evidence in 
support of the Veteran's claim, which shows acoustic trauma 
in service, subsequent hearing loss in the left ear, an 
opinion by a medical professional that his hearing loss was 
secondary to the June 1996 bombing, and a hearing loss 
disability diagnosed only two and a half years since the 
Veteran retired from military service.  Thus, giving the 
Veteran the benefit of the doubt, the Board finds that the 
Veteran's left ear hearing loss disability was incurred in 
service.  See 38 C.F.R. § 3.102; Gilbert, supra. 

With respect to the Veteran's right ear, the Board notes that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
As there is no evidence showing that the Veteran has a 
current hearing loss disability of the right ear, the Veteran 
is not entitled to service connection for a right ear hearing 
loss disability.  

Accordingly, the Board finds that service connection is 
warranted for a hearing loss disability in the Veteran's left 
ear, but not his right ear.  The Board has given the Veteran 
the benefit of the doubt with respect to service connection 
for his left ear.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, supra.  As the Board finds that the 
preponderance of the evidence is against a right ear hearing 
loss disability, the benefit-of-the-doubt rule does not 
apply, and service connection for a right ear hearing loss 
disability must be denied.  See id.  


ORDER

Entitlement to service connection for a left ear hearing loss 
disability is granted.

Entitlement to service connection for a right ear hearing 
loss disability is denied. 

REMAND

The Veteran claims entitlement to service connection for 
GERD.  The Board finds that further development is warranted 
under the VCAA before this claim can be properly adjudicated.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, 
supra, the Court held that an examination is required when 
(1) there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.  

The Board finds that an examination is warranted under 
McLendon.  In August 1990 and November 1993 service treatment 
records, the Veteran was diagnosed with gastritis.  A  
November 1997 reflects a refill of Tagamet, which is used in 
the relief of symptoms associated with hyperacidity, as well 
as the treatment of GERD, upper gastrointestinal bleeding, 
and pathologic gastric hypersecretion.  Dorland's Illustrated 
Medical Dictionary at 368, 1892 (31st ed. 2007).  Thus, there 
is evidence establishing in-service gastrointestinal problems 
and an indication that the Veteran's GERD may be related to 
the in-service disease.  See McLendon, supra.  The Board 
concludes that an examination is necessary to make a decision 
on the claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an 
examination to assess and determine the 
etiology of his GERD.  The entire claims 
file and a copy of this REMAND must be 
made available to the examiner prior to 
the examination.  The examiner must note 
in the examination report that the 
evidence in the claims file has been 
reviewed.  

After reviewing the file and examining the 
Veteran, the examiner should render an 
opinion as to whether the Veteran's GERD 
is at least as likely as not (i.e., to at 
least a 50:50 degree of probability) a 
result of active military service, or 
whether such a relationship is unlikely 
(i.e., less than a 50:50 degree of 
probability).  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  Then, readjudicate the claim on the 
merits.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


